Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 1 of 15         PageID #: 52




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

   CHRISTOPHER JAY SCAPEROTTA,                 CIVIL NO. 20-00542 LEK-KJM
   #A6083262,
                                               ORDER DISMISSING COMPLAINT
                  Plaintiff,                   WITH PARTIAL LEAVE TO
                                               AMEND
            vs.

   KAUAI POLICE DEPARTMENT, et
   al.,

                  Defendants.


                      ORDER DISMISSING COMPLAINT WITH
                          PARTIAL LEAVE TO AMEND


        Before the Court is Plaintiff Christopher Jay Scaperotta’s (“Scaperotta”)

  Prisoner Civil Rights Complaint (“Complaint”) brought pursuant to 42 U.S.C.

  § 1983. ECF No. 1. Scaperotta alleges that the Kauai Police Department,

  “Hanapepe Airport,” and “Salt Pond Park” violated his civil rights sometime

  during 2018.1 Id. at PageID ## 5–6. For the following reasons, the Complaint is


        1
          Scaperotta sues each Defendant in its official capacity. ECF No. 1 at
  PageID ## 1–2. Although Scaperotta names the “Hanapepe Airport,” it appears
  that he is referring to the Port Allen Airport, that is located one mile from
  Hanapepe, Kauai. The Port Allen Airport is owned by the State of Hawaii,
  Department of Transportation, Airports Division. To the extent Scaperotta names
  “Salt Pond Park,” his claims appear to be directed to the County of Kauai’s
  Department of Parks and Recreation.
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 2 of 15              PageID #: 53




  DISMISSED with partial leave granted to amend, pursuant to 28 U.S.C.

  §§ 1915(e) and 1915A(a).

                            I. STATUTORY SCREENING

        The Court is required to screen all in forma pauperis prisoner pleadings

  against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

  See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

  complaints that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit must be dismissed. See

  Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

  Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

  standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

  See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

  this standard, a complaint must “contain sufficient factual matter, accepted as true,

  to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (internal quotation marks and citation omitted). A claim is

  “plausible” when the facts alleged support a reasonable inference that the plaintiff

  is entitled to relief from a specific defendant for specific misconduct. See id.

        Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

                                              2
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 3 of 15               PageID #: 54




  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)). “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

  omitted). The “mere possibility of misconduct,” or an “unadorned,

  the-defendant-unlawfully-harmed-me accusation” falls short of meeting this

  plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

  Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

  be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The Court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

  claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).




                                              3
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 4 of 15            PageID #: 55




                                 II. BACKGROUND2

        Scaperotta alleges in Count I that he was camping “in the bush” at the Port

  Allen Airport sometime during 2018, when a police officer entered his tent,

  sprayed him with mace, and tased him. ECF No. 1 at PageID # 5. Scaperotta was

  taken to a hospital, then booked on a charge of assaulting a police officer. Id.

  According to Scaperotta, the charge was later “dropped.” Id.

        Scaperotta alleges in Count II that, three weeks before the foregoing

  incident, “3 or 4 large men” beat and raped him in a bathroom at Salt Pond Park.

  Id. at PageID # 6. Scaperotta claims that there was “no security provided” at the

  park. Id.

        Scaperotta seeks $500 million in compensatory, “nominal,” punitive, and

  “personal injury” damages. Id. at PageID # 7. He also seeks unspecified

  injunctive relief, a “letter of apology,” and a security presence at Salt Pond Park.

  Id.




        2
         Scaperotta’s factual allegations are accepted as true. See Nordstrom v.
  Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                            4
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 5 of 15           PageID #: 56




                                  III. DISCUSSION

  A.    Legal Framework for Claims under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

  connection or link between a defendant’s actions and the plaintiff’s alleged

  deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

  Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

  (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

  right, within the meaning of section 1983, if he does an affirmative act, participates

  in another’s affirmative acts, or omits to perform an act which he is legally

  required to do that causes the deprivation of which complaint is made.” Johnson v.

  Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted).

  B.    Statute of Limitations

        Because 42 U.S.C. § 1983 does not contain its own statute of limitations,

  “[a]ctions brought pursuant to 42 U.S.C. § 1983 are governed by the forum state’s

  statute of limitations for personal injury actions.” Knox v. Davis, 260 F.3d 1009,

  1012–13 (9th Cir. 2001) (citing Wilson v. Garcia, 471 U.S. 261, 276 (1985)). In

  Hawaii, the statute of limitations for personal injury actions is two years. See Haw.

                                            5
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 6 of 15                PageID #: 57




  Rev. Stat. § 657-7; Bird v. Dep’t of Hum. Servs., 935 F.3d 738, 743 (9th Cir.

  2019).

         Although Scaperotta states that the events described in Count I occurred

  sometime during 2018, and the events in Count II occurred three weeks earlier, he

  does not identify the months and days when the events allegedly occurred. See

  ECF No. 1 at PageID ## 5–6. Because Scaperotta did not provide the Complaint to

  prison officials for mailing until December 6, 2020, ECF. No. 1-1 at PageID # 9, it

  appears that his claims might be time-barred. See Jones v. Bock, 549 U.S. 199, 215

  (2007) (“If the allegations . . . show that relief is barred by the applicable statute of

  limitations, the complaint is subject to dismissal for failure to state a claim[.]”).

  Even if timely, Scaperotta fails to state a cognizable claim for relief for the

  following reasons.

  C.     Eleventh Amendment Immunity

         Scaperotta attempts to sue the Port Allen Airport in its official capacity.

  ECF No. 1 at PageID # 2. The Port Allen Airport is owned by the Airports

  Division of the Department of Transportation, an agency of the State of Hawaii.

  See Port Allen Airport, https://airports.hawaii.gov/pak/ (last visited Jan. 27, 2021).

         “The Eleventh Amendment bars suits for money damages in federal court

  against a state, its agencies, and state officials acting in their official capacities.”

  Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

                                               6
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 7 of 15             PageID #: 58




  omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

  (1984). It does not bar official-capacity suits against state officials for prospective

  relief to enjoin alleged ongoing violations of federal law. See Wolfson v.

  Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of

  State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

  against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

  30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

        Any claims against the “Hanapepe Airport” are barred by the Eleventh

  Amendment. See Sato v. Orange Cnty. Dep’t of Educ., 861 F.3d 923, 928 (9th Cir.

  2017) (“It is well established that agencies of the state are immune under the

  Eleventh Amendment from private damages or suits for injunctive relief brought in

  federal court.” (internal quotation marks and citation omitted)); see also Cislo v.

  Fuchigami, No. 17-00487 SOM/KJM, 2017 WL 655973, at *4 (D. Haw. Dec. 22,

  2017) (concluding that § 1983 claims against Department of Transportation,

  Airports Division were barred by the Eleventh Amendment). Scaperotta’s claims

  against the “Hanapepe Airport” are therefore DISMISSED with prejudice.

  D.    Municipal Liability

        Scaperotta also attempts to sue the Kauai Police Department and the

  Department of Parks and Recreation in their official capacities. ECF No. 1 at

  PageID ## 1–2. An “official-capacity suit is, in all respects other than name, to be

                                             7
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 8 of 15               PageID #: 59




  treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166

  (1985); see also Brandon v. Holt, 469 U.S. 464, 471-72 (1985); Larez v. City of

  Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991). Such a suit “is not a suit against

  the official personally, for the real party in interest is the entity.” Graham, 473

  U.S. at 166. Here, the real party in interest is the County of Kauai. See Gomes v.

  County of Kauai, No. 20-00189 JMS-WRP, 2020 WL 5097835, at *5 (D. Haw.

  Aug. 26, 2020) (stating that claims against a county’s police department are treated

  as claims against the municipality).

        There is no respondeat superior liability under § 1983. Thus, a local

  government may not be sued under § 1983 for an injury inflicted solely by its

  employees or agents. Monell, 436 U.S. at 694. “Instead, it is when execution of a

  government’s policy or custom, whether made by its lawmakers or by those whose

  edicts or acts may fairly be said to represent official policy, inflicts the injury that

  the government as an entity is responsible under § 1983.” Id.

        To state such a claim, a plaintiff must allege either that (1) a particular

  municipal action itself violates federal law, or directs an employee to do so; or (2)

  the municipality, through inaction, failed to implement adequate policies or

  procedures to safeguard its community members’ federally protected rights. Hyun

  Ju Park v. City & Cnty. of Honolulu, 952 F.3d 1136, 1141 (9th Cir. 2020). When a

  plaintiff pursues liability based on a failure to act, he or she must allege that the

                                              8
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 9 of 15            PageID #: 60




  municipality exhibited deliberate indifference to the violation of his or her

  federally protected rights. Id. “Deliberate indifference is a stringent standard of

  fault, requiring proof that a municipal actor disregarded a known or obvious

  consequence of his action.” Id. (internal quotation marks and citation omitted).

        In Count I Scaperotta does not identify any policies or customs of the Kauai

  Police Department that caused a violation of federal law. Likewise, in Count II

  Scaperotta does not identify any policies or customs of the Department of Parks

  and Recreation that resulted in a violation of federal law. To the extent Scaperotta

  suggests that the Department of Parks and Recreation failed to employ security at

  Salt Pond Park, he has not plausibly alleged that Kauai County was deliberately

  indifferent to any violation of his federally protected rights. See Connick v.

  Thompson, 563 U.S. 51, 61 (2011) (“‘[D]eliberate indifference’ is a stringent

  standard of fault, requiring proof that a municipal actor disregarded a known or

  obvious consequence of his action.” (internal quotation marks omitted and

  alteration in original)). His claims against the Kauai Police Department and “Salt

  Pond Park” are DISMISSED with leave granted to amend.

  E.    Doe Defendant

        Scaperotta alleges in Count I that an unidentified police officer, who is not

  named as a Defendant, used excessive force. ECF No. 1 at PageID # 5. If

  Scperotta decides to file an amended pleading and includes a claim against this

                                            9
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 10 of 15            PageID #: 61




  unknown officer in his or her individual capacity, he is notified that Rule 10(a) of

  the Federal Rules of Civil Procedure requires a plaintiff to include the names of the

  parties sued in the action. The use of doe defendants is generally disfavored in

  federal court because the United States Marshal cannot serve a summons and

  complaint on an anonymous defendant. See Gillespie v. Civiletti, 629 F.2d 637,

  642 (9th Cir. 1980).

        A plaintiff may refer to unknown defendants as Defendant John Doe 1, John

  Doe 2, and so on, but he must allege sufficient facts to show how each doe

  defendant individually violated his constitutional rights. If the plaintiff does so, he

  may be given leave to obtain the names of doe defendants during discovery and

  seek leave to amend to name those defendants, unless it is clear that discovery will

  not uncover their identities, or that the complaint will be dismissed on other

  grounds. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing

  Gillespie, 629 F.2d at 642). Assuming Scaperotta’s decides to file an amended

  pleading naming a doe defendant, his claims are timely, and he is able to state a

  colorable claim for relief, Scaperotta is NOTIFIED that any amended pleading

  cannot be served unless he identifies the Kauai Police Department officer who is

  allegedly violated his constitutional rights.




                                             10
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 11 of 15           PageID #: 62




  F.    Fourth and Eighth Amendment Claims

        Scaperotta alleges in Count I that the unidentified police officer violated the

  Fourth and Eighth Amendments by using excessive force. ECF No. 1 at PageID #

  5. If Scaperotta chooses to file an amended pleading, he must consider the

  following legal standards.

        The Eighth Amendment’s protection against cruel and unusual punishment

  does not apply, because Scaperotta had not been convicted or sentenced at the time

  of the alleged incidents. See Graham v. Connor, 490 U.S. 386, 394-95 (1989);

  Pierce v. Multnomah Cnty., Or., 76 F.3d 1032, 1042 (9th Cir. 1996).

        The Fourth Amendment protects an individual from the use of excessive

  force during arrest. See Graham, 490 U.S. at 394. The Fourth Amendment

  guarantees “[t]he right of the people to be secure in their persons, houses, papers,

  and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

  “The Fourth Amendment requires police officers making an arrest to only use an

  amount of force that is objectively reasonable in light of the circumstances facing

  them.” Blankenhorn v. City of Orange, 485 F.3d 463, 477 (9th Cir. 2007). “Not

  every push or shove, even if it may later seem unnecessary in the peace of a

  judge’s chambers, violates the Fourth Amendment.” Graham, 490 U.S. at 396

  (internal citation and quotation omitted). “Force is excessive when it is greater

  than is reasonable under the circumstances.” Santos v. Gates, 287 F.3d 846, 854

                                            11
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 12 of 15                      PageID #: 63




  (9th Cir. 2002). “The reasonableness inquiry in an excessive force case is an

  objective one: the question is whether the officers’ actions are objectively

  reasonable in light of the facts and circumstances confronting them, without regard

  to their underlying intent or motivation.” Lolli v. County of Orange, 351 F.3d 410,

  415 (9th Cir. 2003) (quoting Graham, 490 U.S. at 497) (internal quotation marks

  omitted).

         Scaperotta does not describe the facts and circumstances of his arrest. He

  does not say when the alleged incident occurred or whether he was camping with a

  permit at a designated campground.3 Although Scaperotta claims that the officer

  sprayed mace at him and tased him, he does not say what, if anything, happened

  before the police officer allegedly opened his tent. It is unclear whether the officer

  asked Scaperotta to exit the tent and he refused, or the officer acted without

  warning. Without additional details, Scaperotta fails to state a colorable excessive

  force claim.

                                   IV. LEAVE TO AMEND

         The Complaint is DISMISSED with partial leave granted to amend.

  Scaperotta may file an amended complaint on or before February 26, 2021. He

  must comply with the Federal Rules of Civil Procedure and the Local Rules for the



  3
    Scaperotta states that he was camping at Salt Pond Park “on/off property,” but he also states
  that he was “on Airport property.” ECF No. 1 at PageID # 5.
                                                  12
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 13 of 15            PageID #: 64




  District of Hawaii. Local Rule 10.4 requires that an amended complaint be

  complete in itself, without reference to any prior pleading. An amended complaint

  must be short and plain, comply with Rule 8 of the Federal Rules of Civil

  Procedure, and be submitted on the court’s prisoner civil rights form. See

  LR99.2(a). An amended complaint will supersede the preceding complaint. See

  Ramirez v. County of San Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015).

  Defendants not renamed and claims not realleged in an amended complaint may be

  deemed voluntarily dismissed. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928

  (9th Cir. 2012).

                                V. 28 U.S.C. § 1915(g)

        If Scaperotta fails to file an amended complaint, or is unable to amend his

  claims to cure their deficiencies, this dismissal may count as a “strike” under

  28 U.S.C. § 1915(g). Under this “3-strikes” provision, a prisoner may not bring a

  civil action or appeal a civil judgment in forma pauperis,

        if the prisoner has, on 3 or more prior occasions, while incarcerated or
        detained in any facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical
        injury.

  28 U.S.C. § 1915(g).




                                           13
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 14 of 15          PageID #: 65




                                  VI. CONCLUSION

        (1) The Complaint is DISMISSED for failure to state a claim pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

        (2) Any claims against “Hanapepe Airport” are DISMISSED with prejudice.

        (3) Scaperotta’s claims against the Kauai Police Department and “Salt Pond

  Park” are DISMISSED with leave granted to amend.

        (4) Scaperotta may file an amended pleading that cures the noted

  deficiencies in his claims on or before February 26, 2021.

        (5) The Clerk is DIRECTED to send Scaperotta a blank prisoner civil rights

  complaint form so that he can comply with this order if he elects to file an

  amended pleading.

        (6) Failure to timely file an amended pleading may result in AUTOMATIC

  DISMISSAL of this suit without further notice, and Scaperotta may incur a strike

  under 28 U.S.C. § 1915(g).

        IT IS SO ORDERED.




                                           14
Case 1:20-cv-00542-LEK-KJM Document 11 Filed 01/27/21 Page 15 of 15         PageID #: 66




        DATED: Honolulu, Hawaii, January 27, 2021.


                                                        Isl Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       l7nited States District Judge




  CHRISTOPHER JAY SCAPEROTTA VS. KAUAI POLICE
  DEPARTMENT, ET AL; CV 20-00542 LEK; ORDER DISMISSING
  COMPLAINT WITH PARTIAL LEAVE TO AMEND



                                       15
